        Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

SAMUEL D. ISALY,

                 Plaintiff,

         -v-                                                          No. 18 CV 9620-LTS-GWG

BOSTON GLOBE MEDIA PARTNERS
LLC,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Plaintiff Samuel Isaly (“Plaintiff”) brings this defamation action against

Defendant Boston Globe Media Partners LLC (“Defendant”), asserting that he was defamed by

statements in an article published by Defendant in STAT, an online news website, on December

5, 2017. (Second Amended Complaint (“SAC”), Docket No. 32, at ¶ 1.) Before the Court is

Defendant’s motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff’s

Second Amended Complaint for failure to state a claim upon which relief can be granted.

(Docket Entry No. 39.) The Court has jurisdiction of this matter pursuant to 28 U.S.C. section

1332.

                 The Court has reviewed all of the parties’ submissions carefully and, for the

following reasons, grants Defendant’s motion to dismiss the SAC in its entirety.



                                                 BACKGROUND

                 The following is a summary of the material facts as alleged in the SAC, unless

otherwise indicated. Plaintiff’s well pleaded factual allegations are assumed true for the



MTD MEM OPORD.DOCX                                         VERSION SEPTEMBER 23, 2020             1
      Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 2 of 16




purposes of this motion practice.

                   Plaintiff is the founder and former Managing Partner of OrbiMed Advisors, LLC

(“OrbiMed”), a hedge fund that invests in healthcare and biotechnology companies. (SAC, at ¶

4.) Plaintiff is quadriplegic due to an athletic injury suffered when he was a teenager. (Id. at ¶

5.) He has been confined to a wheelchair since the injury, and the use of his extremities is

limited. (Id.) While Plaintiff retains limited use of his arms and hands, he requires extensive

medical treatment to improve the functioning of his shoulders and other limbs “to enable what

little movement he can achieve when necessary to transfer out of his wheelchair or use his arms

and hands.” (Id. at ¶ 13.) Plaintiff also requires the assistance of a personal aide to engage in

many of the physical movements of daily activities, which includes help with operating

electronic devices such as the telephone, the computer keyboard, and the computer mouse. (Id.

at ¶¶ 5, 10, 12)

                   Defendant is a Massachusetts limited liability corporation that publishes STAT,

an online news website that covers the fields of health, medicine, and biotechnology. (Id. at ¶ 6.)

Damian Garde (“Garde”) is an employee of Defendant and author of the article at issue in this

case (the “Article”). (Id.) Garde sought information for the Article from former OrbiMed

employees and interviewed Plaintiff and some of his business associates at OrbiMed’s offices.

(Id.) On December 5, 2017, STAT published the Article, which was headlined “Biotech hedge

fund titan Sam Isaly harassed, demeaned women for years, former employees say.” (SAC, Ex.

A, (the “Article”), at 2.) 1 The Article reports that five former OrbiMed employees stated that




1
        A full copy of the article is attached as Exhibit A to the SAC. (SAC, Ex. A). A copy of
        such a written instrument that is an exhibit to a pleading is part of the pleading for all
        purposes, including this motion practice. Fed. R. Civ. P. 8(c); see Brass v. Am. Film
        Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993).


MTD MEM OPORD.DOCX                                  VERSION SEPTEMBER 23, 2020                       2
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 3 of 16




Plaintiff “has for years perpetuated a toxic culture of sexual harassment . . . routinely subjecting

young female assistants to pornography in the workplace, lewd jokes, and pervasive sexist

comments.” (Id.) The five sources are also reported to have stated that Plaintiff “wantonly

demeaned and verbally abused female employees,” and that Plaintiff kept a set of breast implants

at his desk, “palpating them like stress balls during idle conversation.” (Id.)

               The Article described four of the sources as women who worked at OrbiMed as

executive assistants between 2000 and 2015, and one source as a male investment professional.

(Id. at 5.) Delilah Burke (“Burke”) is the only source who spoke to STAT on the record. (Id.)

Burke served as Plaintiff’s executive assistant between 2009 and 2010, a role that required

extensive personal interaction with Plaintiff. (SAC, at ¶¶ 10, 13.) In the Article, Burke is cited

as the source of a number of allegations concerning specific incidents that directly implicate

Plaintiff in workplace misconduct. Burke stated that Plaintiff would “embed pornographic

images or videos in seemingly innocent emails on an almost daily basis” and that he would

“sprinkle his to-do lists for [Burke] with dirty jokes and cryptic setups that would expose Burke

to something lewd on the internet,” such as an instruction to look up a term that is a euphemism

for masturbation. (SAC, at ¶¶ 9(g)–(h); Article at 6.) Burke also described an incident in which

Plaintiff called her into his office to retrieve a document, and “beamed” at her reaction to seeing

a pornographic video playing on his computer monitor. (SAC, at ¶ 9(f).) Burke reportedly

stated that she quit her job at OrbiMed after an incident in August 2010, in which Plaintiff asked

her to retrieve a file from his briefcase, in which she found a “flesh-colored vibrator” on top of

Plaintiff’s effects, and Plaintiff laughed. (SAC, at ¶ 9(i).) The Article reports that Burke

documented some of Plaintiff’s actions in contemporaneous emails to herself, and that STAT

reviewed at least 10 of these emails to corroborate Burke’s statements. (Article, at 6.) The




MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                           3
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 4 of 16




Article also reports that “[a] person who has heard Burke talk about these incidents over the

years confirmed to STAT that she has long been troubled by them.” (Id.)

               On December 4, 2017, the day before Defendant published the article, Garde

conducted a lengthy interview of Plaintiff at OrbiMed’s offices in New York. (SAC, at ¶ 6, 24). 2

Three of Plaintiff’s colleagues and a professional “crisis-management consultant” joined Plaintiff

at the interview. (Article, at 3.) During the interview, Garde asked a number of specific

questions about the allegations of misconduct that would eventually appear in the article, all of

which Plaintiff denied. (Lewis Decl., Ex. 1, at 15-17.) The published Article included Plaintiff’s

repeated denials of misconduct, as conveyed at the interview. (Article, at 3, 6, 8.) The Article

also included comments from two of OrbiMed’s partners that they “had never received

complaints about Isaly’s behavior” and that some of the allegations, like those involving the

breast implants on Plaintiff’s desk, amounted to “normal workplace behavior.” (Id. at 4.) In

addition, the Article reported that “[n]one of the five former employees who spoke with STAT

alleged that Isaly touched them physically in a sexual way.” (Id. at 3.)

               The article noted that an OrbiMed partner emailed STAT before the article was

published, stating “[i]f this article proceeds I hope that you will be fair and focus on the person




2
       Plaintiff has provided the Court with a full transcript of the interview. (Declaration of
       Alan S. Lewis in Support of Opposition to Motion to Dismiss (“Lewis Decl.”), Docket
       Entry No 52, Ex. 1.) Defendant has proffered a complete audio recording. (Declaration
       of Jonathan M. Albano in Support of Motion to Dismiss, Docket No. 42, Ex. C.) The
       SAC references the interview in several locations to make factual claims in support
       Plaintiff’s cause of action. (SAC, at ¶ 6, 16, 24–28.) For purposes of this motion, the
       Court considers the transcript provided by Plaintiff as a document that Plaintiff had
       knowledge of and relied upon in bringing suit, and thus proper for consideration in
       connection with evaluation of the sufficiency of the allegations of the SAC. See Brass,
       987 F.2d at 150 (holding that district courts may make use of “documents either in
       plaintiffs’ possession or of which plaintiffs had knowledge and relied on in bringing suit”
       in evaluating Rule 12(b)(6) motions).


MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                          4
      Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 5 of 16




responsible, not the entire firm.” (Id. at 3.) An updated version of the Article included a

statement by OrbiMed, which read “[t]he incidents cited are concerning and OrbiMed has

retained the services of an outside independent law firm to investigate the matter. OrbiMed takes

gender equality seriously and wishes to encourage a supportive work environment and equal

opportunity for all employees.” (Id. at 3.)

               In the SAC, Plaintiff asserts that all of the allegations of misconduct reported in

the Article are false and that Defendant “acted in a grossly irresponsible manner in that

Defendant disseminated the defamatory statements without having employed standards of

information gathering that a responsible publisher would ordinarily follow before publishing

defamatory statements of this nature.” (SAC, at ¶ 3.) He alleges that his “physical limitations

made it (and continue to make it) physically impossible for him to have committed the acts that

the Article falsely accuses him of committing in 2009-2010, particularly factual allegations

whose apparent source is his former assistant, Delilah Burke.” (SAC, at ¶ 5.) He denies that the

acts alleged by Burke were “part of his ADL,” and alleges that “Burke was the person whose job

it was to operate Plaintiff’s computer keyboard and mouse to display financial data, conduct

internet searches, or use other communications devices.” (SAC, at ¶ 12.) The SAC continues:

       Whatever imagery appeared on [Plaintiff’s] personal computer monitor … was
       the result of Burke’s operation of their controls, not Plaintiff’s. Plaintiff did not
       have the ability to ‘embed pornographic images or videos’ in his emails, which
       Burke prepared, or ‘sprinkle his to-do lists’ for her with dirty jokes and cryptic
       ‘set ups’ involving ‘lewd’ content on the internet, or to have ‘routinely sexualized
       the [OrbiMed] workplace’ by such actions.
(Id.) Plaintiff alleges that, rather than identifying the alleged vibrator incident as precipitating

her resignation from OrbiMed (as the Article reports), Burke informed OrbiMed that “her

decision to quit was motivated by what she perceived as the heavy demands of the job as well as

circumstances of her personal life.” (SAC, at ¶13; see also id. at ¶ 16 (criticizing as irresponsible



MTD MEM OPORD.DOCX                                 VERSION SEPTEMBER 23, 2020                          5
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 6 of 16




Garde’s failure to inquire at the interview with Plaintiff as to the circumstances of Burke’s

departure).)

               Plaintiff asserts that the following statements in the Article are defamatory:

               “a. Five people who once worked at investing giant OrbiMed Advisors
               said Sam Isaly, the firm’s 72-year-old managing partner, kept a set of
               breast implants on his desk, palpating them like stress balls during idle
               conversation. He wantonly demeaned and verbally abused female
               employees, they said.
               b. One woman said on several occasions, she glimpsed hardcore
               pornography playing on the large screens that dominated the trading room
               floor of the $15 billion fund.
               c. Four women said they repeatedly complained about Isaly’s behavior to
               senior executives at OrbiMed, getting sympathy, but no action. Though
               their jobs paid well and came with many perks, the boorish environment
               eventually drove each to quit, the women said.
               d. ‘I’m scarred,’ Delilah Burke, who was Isaly’s assistant for about 18
               months beginning in 2009, said in an interview with STAT. ‘I still have
               anxiety from that job–now, years later.’
               e. And the assistants, young and replaceable compared with investment
               professionals, said they felt they had no recourse as Isaly routinely
               sexualized the workplace and harassed them, seeming to delight in their
               resulting discomfort.
               f. Burke, now 37 said her first jarring experience at OrbiMed came within
               months of starting. Leaving her desk and entering the firm’s hectic
               trading floor, she found that one of the big-screen monitors had been
               switched away from financial news and was instead playing hardcore
               pornography, she said, an apparent prank to the dozen male traders doing
               their work below it. ‘At first I was like, ‘Oh, the trading room is just
               insane,’’ she said. But things quickly escalated. Two days after this
               incident, Burke said Isaly called her into his office under the pretense of
               needing an important document. When she came around his desk, one of
               his monitors was playing a pornographic video, she said, and he beamed at
               her stunned reaction.
               g. Dismayed, she began chronicling Isaly’s behavior by sending notes to
               herself on her personal email account. In 10 of those contemporaneous
               emails, shared with STAT, she recounts in terse shorthand indignities
               including ‘hooker joke’ and ‘dirty pic.’ Isaly would embed pornographic
               images or videos in seemingly innocent emails on an almost daily basis,
               she said. Then he’d laugh at her revulsion upon discovering them, she



MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                    6
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 7 of 16




               said.
               h. He would sprinkle his to-do lists for her with dirty jokes and cryptic
               setups that would expose Burke to something lewd on the internet, she
               said. For example, on April 15, 2010, his daily list of tasks included ‘look
               up ‘kit kat shuffle,’’ Burke said. She ignored the command, knowing
               from experience where it would likely lead. Had she followed Isaly’s
               instructions, she would have found that the phrase is a euphemism for
               masturbation.
               i. For Burke, the final indignity came on Aug. 12, 2010. She said Isaly
               called her into his office and asked her to retrieve a file from his briefcase.
               When she opened it, she found a flesh-colored vibrator sitting atop his
               effects, she said. The next sound was Isaly’s booming laughter from
               across the office, she said. ‘The vibrator thing is when I quit,’ Burk said.
               ‘It was just, ‘You’re disgusting. I’m leaving. This is it.’’
               j. A former investment professional at OrbiMed said Isaly’s behavior–and
               its effects on women in the workplace–were widely known among the
               firm’s leaders.
               k. ‘People knew that Sam definitely crossed the line,’ he said. ‘There was
               a lot of cringing, even at the partner level, but not much got done about it.’
               ‘No ethical person would work there for more than a few years,’ Burke
               said. ‘You make your money, and then you leave.’” (Article, at ¶ 9.)
               In support of its assertion that Defendant acted in a grossly irresponsible manner

by publishing all of the allegations, the SAC asserts that, when interviewing Plaintiff in person,

       Garde observed Plaintiff’s physical condition, quadriplegia, that made it
       improbable, and in some respects impossible, for Plaintiff to have committed
       most of the acts Burke attributed to him . . . [and] nevertheless did nothing to test
       Burke’s improbable claims that Plaintiff had engaged in the physical movements
       that were required by Burke’s accusations, such as ‘embedding’ images in
       electronically sent documents.
(SAC, at ¶ 14.) Defendant and Garde’s “accept[ance] without any further inquiry [of] Burke’s

purely subjective characterizations of Plaintiff’s alleged conduct” is criticized as reckless or

grossly irresponsible as well. (Id. at ¶ 15.) The SAC further characterizes the decision to publish

as “made even more irresponsible by the contrast in how long-term OrbiMed employees who

Garde himself interviewed described the severity of Plaintiff’s physical disabilities and his

thoroughly professional workplace behavior in the 11, 7, and 3 years during which those



MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                         7
      Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 8 of 16




employees had worked with Plaintiff.” (Id.) 3 Criticizing Defendant and Garde for not having

specifically queried Plaintiff during the interview as to whether he had texted Burke on nights

and weekends as she had alleged, the SAC asserts that “Plaintiff is unable to use a cellular

phone, does not now and has never owned one, and until 2012, did not own or use a device that

enabled him to send text messages.” (Id. at ¶ 25.) Noting the existence of an earlier article

written by Garde concerning spinal cord injuries and treatment, Plaintiff asserts that Garde’s

failure to follow up on Burke’s comments by investigating Plaintiff’s physical abilities was

indicative of “conscious avoidance of the truth about her allegations or, at a minimum, . . .

fail[ure] to act with due consideration for standards of information gathering ordinarily followed

by responsible journalists.” (Id. at ¶ 27.)



                                              DISCUSSION

               When evaluating a motion to dismiss under Rule 12(b)(6), the Court accepts as

true all factual allegations within the complaint and draws all reasonable inferences in favor of

the Plaintiff. See Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). To survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is



3
       The transcript clearly reflects Plaintiff speaking, eating with a fork (albeit awkwardly),
       and directing his assistants to aid him in routine tasks such as feeding himself. (See, e.g.,
       Lewis Decl., Ex. 1, at 15.) The transcript also shows that none of the OrbiMed personnel
       interviewed, other than Plaintiff, denied that the alleged activities happened, none
       asserted that those activities would have been impossible because of Plaintiff’s physical
       condition, and each denied that they personally had experienced such conduct rather than
       denying that such conduct ever took place in the office. (See, e.g., id. at 22, 28, 50.) In
       fact, after the interview, Neild sent Plaintiff a pre-publication email stating that he hoped
       the article would “be fair and focus on the person responsible, not the entire firm.”
       (Article, at 7.) According to statements made by Plaintiff and the other senior OrbiMed
       employees during the interview, the company had over one hundred employees, 30% of
       whom were women who were largely in high turnover administrative positions. (Lewis
       Decl., Ex. 1, at 6, 10, 28.)


MTD MEM OPORD.DOCX                                 VERSION SEPTEMBER 23, 2020                        8
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 9 of 16




plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. A complaint is insufficient where it

contains “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id.

               Under New York law, a defamation plaintiff must establish five elements: “(1) a

written defamatory statement of and concerning the plaintiff, (2) publication to a third party, (3)

fault, (4) falsity of the defamatory statement, and (5) special damages or per se actionability.”

Palin v. New York Times Co., 940 F.3d 804, 809 (2d Cir. 2019). Here, Defendant argues that

the SAC fails to plead facts sufficient to establish fault. (Defendant’s Memorandum of Law in

Support of Motion to Dismiss (“Def. Memo.”), Docket Entry No. 40, at 1). To establish fault for

publications that are “arguably within the sphere of legitimate public concern,” a defamation

plaintiff who is a private figure must establish “by a preponderance of the evidence, that the

publisher acted in a grossly irresponsible manner without due consideration for the standards of

information gathering and dissemination ordinarily followed by responsible parties.” Chapadeau

v. Utica Observer-Dispatch, 38 N.Y.2d 196, 199 (1975). 4

               Whether a journalist’s methods were grossly irresponsible is determined with

regard to several factors, including (1) “whether sound journalistic practices were followed in

preparing the defamatory article,” (2) “whether normal procedures were followed and whether an



4
       Plaintiff does not contest that the article comes “within the sphere of legitimate public
       concern” under Chapadeau. (Plaintiff’s Memorandum of Law in Opposition to
       Defendant’s Motion to Dismiss (“Pl. Opp’n Memo.”), Docket No. 53, at 8). Defendant
       concedes that Plaintiff is a private figure only for purposes of this motion. (Def. Memo,
       at 1 n.1.).


MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                          9
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 10 of 16




editor reviewed the copy,” (3) “whether there was any reason to doubt the accuracy of the source

relied upon so as to produce a duty to make further inquiry to verify the information,” and (4)

“whether the truth was easily accessible.” Dalbec v. Gentleman’s Companion, Inc., 828 F.2d

921, 924-925 (2d Cir. 1987) (quoting Hawks v. Record Printing & Pub. Co., 109 A.D.2d 972,

975 (3d Dep’t 1985). Here, Plaintiff alleges that the cited statements in the Article are false, and

the Court must take that denial at face value on this motion practice. To state a cause of action

against the defendant publisher, Plaintiff must allege sufficient facts that, taken as true, are

sufficient to support a determination that Defendant was grossly irresponsible in publishing the

statements. Cf. Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015) (holding that facts

supporting actual malice must be pleaded by a plaintiff who is a limited public figure).

               The Article, which is part of the Complaint, asserts that Garde relied on the first-

hand accounts of five former OrbiMed employees, each of whom purported to speak from

personal experience about Plaintiff’s conduct and the work environment at OrbiMed. (Article, at

2.) Garde further reports that he corroborated the account of one of those sources, Delilah

Burke, by examining several of Burke’s contemporaneous emails and by speaking with a third-

party who confirmed Burke had spoken in the past about some of the incidents described in the

Article. (Article, at 6.) Plaintiff also acknowledges that Garde conducted a lengthy pre-

publication interview with Plaintiff and three of his colleagues, during which Garde asked about

many of the allegations that appeared in the article. (Lewis Decl., Ex. 1, at 15–17.) The Article

included Plaintiff’s repeated denials of misconduct from that interview. (Article, at 3, 6, 8.) The

Article also included statements from two of Plaintiff’s colleagues, both of whom denied

knowledge of any misconduct. (Id. at 4, 8.) The Article also reports that “[n]one of the five

former employees who spoke with STAT alleged that Isaly touched them physically in a sexual




MTD MEM OPORD.DOCX                                 VERSION SEPTEMBER 23, 2020                       10
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 11 of 16




way.” (Id. at 3.) Plaintiff does not contend that the use of multiple sources and the disclosure of

statements denying the conduct are inconsistent with journalistic standards or otherwise grossly

irresponsible.

                 Plaintiff’s principal argument for the sufficiency of his gross irresponsibility

allegations is that, due to his quadriplegia, it would have been “physically impossible” for him to

take some of the actions attributed to him in the article. (SAC, at ¶ 5; Pl. Opp’n Memo, at 5.) 5

Plaintiff argues that it should have been obvious to Garde during the pre-publication interview

that some of Burke’s allegations rested on a factual premise that was highly improbable: that

Plaintiff could operate electronic devices. (SAC, at ¶ 24.) Plaintiff claims that the implausibility

of this premise gave Garde sufficient “reason to doubt the accuracy” of Burke’s accusations such

that Garde had “a duty to make further inquiry to verify” those allegations before publishing

them. Dalbec, 828 F.2d at 925 (quoting Hawks, 109 A.D.2d at 975). According to Plaintiff,

Garde’s alleged failure to do so is an objective basis from which the Court must infer that

Garde’s reporting was grossly irresponsible.

                 Plaintiff’s “physical impossibility” argument is, however, both inconsistent with

the content of the SAC and the transcript of the interview on which the SAC relies, and

insufficient to support plausibly a finding that Garde’s failure to ask Plaintiff specifically

whether he physically performed each alleged act or failure to perform some other unspecified

method of interrogating Burke’s allegations constituted gross negligence. First, many of the

article’s allegedly defamatory statements—for instance that Plaintiff “wantonly demeaned and



5
       Plaintiff claims that he could not have, among other things, “embed[ded] pornographic
       images” in emails, “sprinkle[d]” his to-do lists for Burke with “dirty jokes,” or played
       pornographic videos on his computer monitor because his condition renders him
       incapable of operating electronic devices. (SAC, at ¶ 23–24, 26; Pl. Opp’n Memo, at 13–
       15.)


MTD MEM OPORD.DOCX                                  VERSION SEPTEMBER 23, 2020                      11
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 12 of 16




verbally abused female employees,” or that he “routinely sexualized the workplace” at

OrbiMed—do not require that Plaintiff took any physical actions at all. (SAC, at ¶¶ 9(a), (e).) It

is obvious from the transcript of the interview that Plaintiff can speak, and the SAC does not

allege otherwise. Many other parts of the Article, such as one woman’s claim that she “glimpsed

hardcore pornography playing on the large screens that dominated the trading room floor,”

likewise make no reference to Plaintiff having performed whatever physical tasks might have

been necessary to trigger the display. (SAC, at ¶ 9(b).) Instead, Plaintiff’s “physical

impossibility” argument reaches only a small subset of the statements he alleges are defamatory.

The argument is only relevant to the statements that asserted that Delilah Burke received emails

and to-do lists from Plaintiff which contained offensive content (SAC, at ¶¶ 9(g), (h)), that Burke

saw a pornographic video playing on Plaintiff’s computer monitor when she entered his office

(SAC, at ¶ 9(f)), that Burke received phone calls and text messages from Plaintiff on nights and

weekends (SAC, at ¶ 25; Article, at 6), that Burke found a “flesh-colored vibrator” in Plaintiff’s

briefcase when she opened it at his direction (SAC, at ¶ 9(i)), and that Plaintiff palpated breast

implants “like stress balls during idle conversation” (SAC, at ¶ 9(a)). However, only the last of

these statements describes a first-hand account of Plaintiff taking a physical action. None of the

other allegations includes a specific assertion of a physical action by Plaintiff. Plaintiff alleges in

the SAC, and discussed in the interview, his use of personal assistants, including undergraduate

interns, to accomplish daily living tasks, including computer and keyboard tasks. He

acknowledges use of a device that enables him to text since 2012 and does not deny access to or

use of technology that would have enabled him to engage in communications without help from

Burke. As to the allegation regarding the breast implants, the existence of the implants was

acknowledged in the interview, Plaintiff discussed feeling the texture of such implants, and




MTD MEM OPORD.DOCX                                 VERSION SEPTEMBER 23, 2020                        12
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 13 of 16




Garde observed Plaintiff using his hands and arms to manipulate a fork while eating; the SAC’s

conclusory assertion that touching a breast implant like a stress ball was impossible for Plaintiff

is inconsistent with the other specific facts proffered by Plaintiff in the SAC and the transcript

and thus need not be taken as true for purposes of evaluating the sufficiency of the complaint.

See Iqbal, 556 U.S. at 678 (courts need not assume that “conclusions . . . [or] naked assertions

devoid of further factual enhancement” are true).

               Plaintiff’s failure to plead facts demonstrating that the actions attributed to him

were impossible renders implausible his assertion that Plaintiff’s physical condition rendered

Garde’s failure to go beyond reliance on the accounts of five former employees who, in separate

conversations, made consistent assertions regarding Plaintiff’s behavior and the atmosphere and

culture at OrbiMed, contemporaneous email notes corroborating Burke’s accounts of

improprieties, and a further person who confirmed that Burke had complained of Plaintiff’s

alleged conduct over the years, grossly irresponsible. Dalbec, 828 F.2d at 925 (quoting Hawks,

109 A.D.2d at 975). Accordingly, Plaintiff has not pleaded facts from which the Court may infer

that Garde acted in a “grossly irresponsible manner without due consideration for the standards

of information gathering and dissemination ordinarily followed by responsible parties” when he

relied on Burke’s account of the events in question. Chapadeau, 38 N.Y.2d at 199.

               Plaintiff also argues that there was reason to doubt all of the article’s sources

because several of his colleagues defended him and denied knowledge of any misconduct. (Pl.

Opp’n Memo, at 15–17.) However, none of the statements provided particular reasons to doubt

the article’s five sources, 6 each of whom purported to speak from personal experience about



6
       Two OrbiMed partners claimed that they could not recall any specific complaints related
       to Plaintiff and sexual harassment during their time at the firm. (Lewis Decl., Ex. 1, at
       21–22.) A longtime female employee also denied in a general way that sexual


MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                         13
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 14 of 16




their time at OrbiMed. General denials of misconduct, standing alone, do not make reliance on

several consistent accusations of misconduct “totally unwarranted.” Med-Sales Assocs., Inc.,

663 F. Supp. at 913. Furthermore, not all of Plaintiff’s colleagues offered categorical denials

during the interview, giving Garde reason to credit the accuracy of his sources’ accusations. The

firm’s director of human resources, for example, acknowledged receiving some complaints about

Plaintiff’s behavior, but represented that “nothing has been deemed a sexually egregious

behavior.” (Lewis Decl., Ex. 1, at 26–27.) Two of Plaintiff’s colleagues acknowledged the

presence of the breast implants on Plaintiff’s desk and described them as mementos from an

investment into their manufacturer. (Lewis Decl., Ex. 1, at 17.) And, shortly before the article

was published, one of the OrbiMed partners who had defended Plaintiff at the interview emailed

STAT to say: “[I]f this article proceeds I hope that you will be fair and focus on the person

responsible, not the entire firm.” (Article, at 3.) None of these statements undermined the

apparent reliability of the article’s sources. Accordingly, Plaintiff has not alleged facts from

which a fact finder could properly infer that Defendant was grossly irresponsible in its reporting.

New York courts have cautioned that “[a]ccepted standards of journalism require neither

exhaustive research nor painstaking judgments.” Med-Sales Assocs., Inc. v. Lebhar-Friedman,

Inc., 663 F. Supp. 908, 913 (S.D.N.Y. 1987) (quoting DeLuca v. New York News, 109 Misc. 2d

341, 350 (Sup. Ct. 1981)).

               Plaintiff further argues that this action cannot be resolved on a motion to dismiss

because he lacks information necessary to plead gross irresponsibility, information uniquely



       harassment was a problem at the firm, stating “it’s just not any experience I’ve had or
       have heard.” (Lewis Decl., Ex. 1, at 45.) Another female OrbiMed employee stated that
       in her opinion sexual harassment was not a problem at the firm, but she also added that
       “[t]hat’s not to say it never happened. I mean it’s just it’s been opaque to me.” (Lewis
       Decl., Ex. 1, at 50.)


MTD MEM OPORD.DOCX                                VERSION SEPTEMBER 23, 2020                       14
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 15 of 16




within Defendant’s possession prior to discovery, including the “state of mind” of Defendant’s

reporters. (Pl. Opp’n Memo, at 21–25). The Federal Rules of Civil Procedure make it clear,

however, that it is Plaintiff’s burden to plead, prior to discovery, “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Indeed, the

Second Circuit has rejected a similar argument from a defamation plaintiff in a case arising

under the more stringent actual malice standard. See Biro, 807 F.3d at 545 (affirming dismissal

of the complaint for failure to state a claim over plaintiff’s objection that it would be

“‘impossible’ without discovery for a plaintiff to plead facts demonstrating that the claim of

actual malice is plausible”). 7 Multiple district courts have also dismissed defamation complaints

for failing to adequately plead gross irresponsibility. See, e.g., Thomas v. City of New York,

No. 17-CIV-6079 (AFF) (JO), 2018 WL 5791965 (E.D.N.Y. Nov. 5, 2018). Plaintiff having

failed to meet his burden, the motion to dismiss the SAC is granted.



                                            CONCLUSION

               For the forgoing reasons, Defendant’s motion to dismiss the Second Amended

Complaint is granted. The Clerk of Court is requested to enter judgment accordingly and close




7
       Plaintiff cites Herbert v. Lando, 441 U.S. 153 (1979), for the proposition that the First
       Amendment cannot serve as a shield to foreclose inquiry into the issue of fault. (Pl.
       Opp’n Memo. at 22.) Herbert is inapposite because it addressed the issue of privilege,
       rather than the sufficiency of a pleading. Herbert, 441 U.S. at 174-75.


MTD MEM OPORD.DOCX                                 VERSION SEPTEMBER 23, 2020                      15
     Case 1:18-cv-09620-LTS-GWG Document 72 Filed 09/23/20 Page 16 of 16




this case.

             This Memorandum Opinion and Order resolves Docket Entry Number 39.

        SO ORDERED.

Dated: New York, New York
       September 23, 2020



                                                     /s/ Laura Taylor Swain
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge




MTD MEM OPORD.DOCX                         VERSION SEPTEMBER 23, 2020               16
